DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner acknowledges receipt of amendment and remarks filed 09/04/2020.
Claims 1, 4 and 8 are amended.   
Claims 6, 9 and 13 are canceled.
Claims 1-5, 7-8, 10-12, 14 and 16-21 are pending.

Priority
The examiner acknowledges this application as a 371 of PCT/EP2018/077791 filed 10/11/2018, which claims benefit of 62/570,746 filed 10/11/2017 and EPO 17205543.6 filed 12/05/2017.

Claim Rejections - 35 USC § 112

Claims 4 and 8 were not rejected under 35 U.S.C. 112 for using the term “further.”   Claims 4 and 8 required the further presence of component that was already present in the composition upon which claims 4 and 8 depended from.  However, the rejection of claims 4 and 8 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention is withdrawn in light of the amendment to claim 4 and 8.
Response to Arguments
For rejections under 35 USC 102 over Barnhart (EP 0 622 075 A1) (claims 1 and 3) and KULAKOFSKY (US 20150342899 A1) (claims 1-5, 7, 9, 1-13, 16-17 and 21): The amendment to claim 1 incorporating the limitation of canceled claim 6 into claim 1 overcomes the 35 USC 102 rejections over Barnhart and KULAKOFSKY.
For rejections under 35 USC 103 over KULAKOFSKY and KULAKOFSKY in combination with Amiel, Bernknopf and Miranda:
Applicant argues that KULAKOFSKY does not teach or suggest transdermal therapeutic system comprising guanfacine containing layer structure, at least one silicone polymer, the specific amount of the silicone polymer, at least one additive and the specific amount of the additive.
Applicant argues that KULAKOFSKY teaches drug delivery system comprising clonidine and amphetamine and acrylic polymers and that the delivery system of KULAKOFSKY is capable of delivering two drugs with two pharmacokinetic profiles (amphetamine vs. clonidine) and that KULAKOFSKY is completely silent regarding transdermal therapeutic system comprising only one active agent.
Applicant’s therapeutic delivery system unexpectedly provides high penetration amounts of guanfacine --- that this effect is shown in pages 49-56 and example 4 at pages 57-58 and that the transdermal therapeutic system (TTS) that does not have at least one additive showed significantly reduced guanfacine permeation as compared to the TTS of examples 1-3.
(Claims 1, 9 and 10) None of Amiel, Bernknopf and Miranda if properly combined with KULAKOFSKY teaches or suggests the claimed TTS and that none of the references “rebut Applicant’s finding of unexpected results”.
Amiel does not cure the deficiency of KULAKOFSKY and does not teach the unexpected results taught by applicant and that Amiel discloses universal paint colorants and is completely silent regarding transdermal therapeutic system for transdermal administration of guanfacine.
(Claims 1, 16 and 18) Bernknopf does not remedy KULAKOFSKY and does “rebut Applicant’s finding of unexpected results” because there is nothing in Bernknopf that teaches or suggests high permeation of guanfacine provided by applicant’s transdermal therapeutic system.
(claims 1, 16-17, 8, 14 and 19-20) Applicant argues that estradiol flux is not guanfacine flux and that Miranda is silent regarding delivery rate of guanfacine.   The expansive list of active agents in Miranda does not provide motivation to select guanfacine as an active agent for transdermal delivery system.   That column 34, lines 4-8 only recites surface area for its transdermal delivery system and not for an area of release for transdermal delivery system for guanfacine.   Miranda does not remedy KULAKOFSKY and does “rebut Applicant’s finding of unexpected results” because there is nothing in Miranda that teaches or suggests high permeation of guanfacine provided by applicant’s transdermal therapeutic system.
Finally, applicant argues that the examiner has not established prima facie case of obviousness and that applicant has successfully rebutted any prima facie case with a showing of unexpected results.
Double Patenting Rejections: Applicant disagrees with the rejection but requests the rejection to be held in abeyance without providing reasons why the rejection should not be maintained. 
Response: The examiner disagrees with applicant.
For h), the rejection in the office action mailed 06/16/2021 clearly presented why the claims 6; 16, 18; 16-17, 8, 14, and 19-20 were prima facie obvious and response to applicant’s arguments in sections a-g and i is being given below.
For a) canceled claim 6 that required the guanfacine containing layer comprised 20-99% of at least one silicone polymer was moved into claim 1.   Based on this amendment, the rejection that would be made below would be modified.   Thus KULAKOFSKY does not teach all the elements of claim 1 as now amended.   Nonetheless, claim 6 was rejected under 35 USC 103 because KULAKOFSKY taught silicone being present at about 14% to 94%.   It was clearly stated in the office action of 06/16/2021 that the KULAKOFSKY disclosed range or 14-94% overlaps the recited range of 20-99%.   Thus for argument a, the proposed modification teaches guanfacine containing layer containing 5-10% guanfacine, backing layer and 14-94% silicone polymer, and additives such as solubilizers (paragraph [0031]).   
For b) the claims have not excluded other active agents. 
For c) With regards to unexpected results, the composition in example 4 does not contain additive, and the comparative example 1 does not contain silicone polymer and additive --- the comparative example contains polyisobutylene polymer.   The data for comparative example 1 were compared with examples 1a, 1b and 1 c in Figure 1, all of which contain silicone polymer and additive while the comparative example does not 
For d and e) Amiel was relied upon for teaching that polyethylene glycol having molecular weight of 400 g/mole is known dispersant.
For f) Bernknopf was relied upon teaching that guanfacine is administered to children six to 17 years of agent to treat ADHD.
For g) Miranda teaches that a-adrenergic agonists is delivered by its transdermal drug delivery (column 11, lines 62-65) and guanfacine is a named a-adrenergic agonist (column 12, line 2) and guanfacine number 15 in that list.   This teaching is not spread over 22 columns and 11 pages.  Miranda may be concerned with multi-drug delivery.   But the claims have not excluded other drugs from its composition.   The comprising language of the claims is open.   With regards to claim 14 and area of release, Miranda teaches that the transdermal delivery system can be any shape and may have an area of 1-200 cm2 and more preferred area of 50-60 cm2 (see column 35, lines 4-8) and this area represents area of release such that at effective date of the invention one would look to 
For i) applicant has not presented arguments as to why the rejections cannot be maintained, only that the rejections should be held in abeyance until allowable subject matter is identified.   The rejection is maintained below.    

Claim Rejections - 35 USC § 102

The rejection of claim(s) 1 and 3 under 35 U.S.C. 102(a)(1) as being anticipated by Barnhart et al. (EP 0 622 075 A1) is withdrawn in light of the amendment to claim 1.
The rejection of claim(s) 1-5, 7, 9, 11-13, 16-17 and 21 under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by KULAKOFSKY et al. (US 20150342899 A1) is withdrawn in light of the amendment to claim 1.

New Rejection
Necessitated by Amendment
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
Claims 10-12 depend from canceled claim 9 such that the scope of the claims are indeterminate.
However, claims 10-12 are examined as dependent from claim 1
Correction is respectfully requested.

Modified Rejections
Necessitated by Amendment
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 

Claims 1-5, 7, 11-12, 16-17 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over KULAKOFSKY et al. (US 20150342899 A1).
Claim 1 is a transdermal therapeutic system comprising backing layer and guanfacine containing layer; and the transdermal therapeutic system contains at least one silicone polymer and the silicone polymer at amounts of 20-99% and at least one additive and guanfacine present at 0.5-10% in the guanfacine containing layer.  
KULAKOFSKY teaches transdermal drug delivery system comprising polymer matrix comprising clonidine or guanfacine, backing layer and release liner (see the whole document with emphasis on paragraphs [0008]-[0011]) and with the guanfacine present as a free base (paragraph [0046]).   The polymer matrix comprises pressure sensitive adhesive polymer with the therapeutically active agent dispersed or dissolved therein; the polymer matrix further comprises plasticizers, enhancers, co-solvents, fillers, antioxidants, solubilizers or other additives (paragraph [0031]); in some embodiments, the pressure sensitive polymer matrix comprises silicone polymer (paragraph [0066]-[0071]).   Guanfacine, a non-stimulant is present in specific embodiments at about 5, 6, 7, 8, 9 and about 7% based on the weight of the polymer matrix (paragraph [0049] and the polymer matrix is the guanfacine containing layer because the polymer matrix contains the guanfacine.   The silicone is present from about 14% to 94% of the matrix polymer (paragraph [0071]).  
The pressure sensitive adhesive polymer meets the limitation of self-adhesive polymer because gleaning from the as filed disclosure shows that pressure sensitive adhesive polymer is described as self-adhesive (see page 6, lines 43-44 of the instant disclosure).
KULAKOFSKY differs from claim 1 by not teaching the amount of silicone in the claimed range of from 20-99%.   But, KULAKOFSKY’s amount in the range of from about 14% to 94% overlaps the claimed range of from 20-99%.    In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.   In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).    In the instant case, the disclosed range of from about 14% to 94% allows for at least 25-94% and this range is within the claimed range such that the claimed range is prima facie obvious over the disclosed range.     
Thus, for claims 1-5, the transdermal drug delivery system of KULAKOFSKY comprising backing layer, about 5-10% guanfacine (claims 4 and 5) in the free base form and present in the pressure sensitive adhesive polymer matrix (claim 3) (which is self-adhesive) comprised of silicone polymer in amount of 14-94% that allows for ranges of 35-94%, renders claims 1-5 prima facie obvious. 
For claim 7, the recitation that the “silicone polymer is obtainable by condensation of silanol endblocked polydimethylsiloxane with a silicate” is the process of making the silicone polymer.   The silicone of KULAKOFSKY anticipates the claimed silicone.   “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.   The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).
For claim 11, isopropyl myristate penetration enhancer (paragraph [0081]) anticipates the requirement of claim 11. 
For claim 12, polyvinylpyrrolidone in the polymer matrix (paragraph [0072]-[0074]) anticipates the claim.
For claim 13, when the polymer matrix, which is the matrix containing the guanfacine, comprises up to 5% or up to 10% penetration enhancer which meets the limitation of additive, the requirement of claim 13 is met.
For claims 16 and 17, KULAKOFSKY administers the transdermal drug delivery system comprising backing layer, pressure sensitive adhesive polymer matrix comprised of silicone polymer and comprising about 5-10% guanfacine by transdermal application to the skin of as human subject for a duration of 24 hours or longer to treat ADD or ADHD (claims 14-16; paragraphs [0012], [0050] and [0095]) thereby anticipating the claims.
For claim 21, the transdermal drug delivery system of KULAKOFSKY also contains stimulant (claim 1) and the presence of the non-stimulant guanfacine meets the limitation of adjunct in claim 21. 
Therefore, KULAKOFSKY renders claims 1-5, 7, 11-13, 16-17 and 21 prima facie obvious.

 Claims 1 and 10KULAKOFSKY et al. (US 20150342899 A1) as applied to claim 1, in view of Amiel et al. (US 20130276672 A1).
KULAKOFSKY has been described above to render claim 1 prima facie obvious.      KULAKOFSKY teaches that the guanfacine-containing layer contains polyethylene glycol (paragraph [0081]).   The polyethylene glycol meets the limitation of dispersing agent additive of claim 10.   KULAKOFSKY differs from claim 10 by not teaching the average molecular weight of the polyethylene glycol.   However, polyethylene glycol having average molecular weight of 400 g/mole (PEG-400) is a known dispersant (see at least claim 55 of Amiel).   Therefore, at the effective date of the invention one having ordinary skill in the art would have been motivated to use known PEG-400 in the composition of KULAKOFSKY as the additive for dispersing the active agent in the polymer matrix.
Therefore, KULAKOFSKY in view of Amiel renders claim 10 prima facie obvious.

Claims 1, 16 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over KULAKOFSKY et al. (US 20150342899 A1) as applied to claim 1, in view of BERNKNOPF (“Guanfacine (INTUNIV) for Attention-Deficit Hyperactivity Disorder” in STEPS, New Drug Reviews, February 15, 2011, www.qqfp.org/cfp).
KULAKOFSKY has been described above to render claims 1 and 16 prima facie obvious.   Claim 18 depends on claim 16.   KULAKOFSKY teaches that the transdermal drug delivery system can be applied to the skin of human to treat ADHD.   KULAKOFSKY differs from claim 18 because KULAKOFSKY does not identify the age group that can be treated with the guanfacine transdermal system/patch.   The age group recited in claim 18 is from 6-17 years of age.    It is however known in the art that guanfacine is administered to children six to 17 years of age to treat ADHD (see whole review article by BERNKNOPF).   Therefore, at the effective date of the invention the artisan would be motivated to use the transdermal drug 
Therefore, KULAKOFSKY in view of BERNKNOPF renders claim 18 prima facie obvious.

Claims 1, 16, 17, 8, 14 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over KULAKOFSKY et al. (US 20150342899 A1) as applied to claims 1 and 16-17, in view of Miranda et al. (US 5,656,286). 
KULAKOFSKY has been described above to render claims 1 and 16-17.   Claims 19 and 20 depend from clam 17.   Claims 8 and 14 depend on claim 1.   KULAKOFSKY teaches that the transdermal delivery system is applied to the skin for a duration of up to 24 hours (claims 14-16; paragraphs [0012], [0050] and [0095]).   KULAKOFSKY differs from claims 19-20 in that KULAKOFSKY does not teach that the transdermal drug delivery system can be applied to the skin of human patient for at least 72 hours (claim 19) and for about 84 hours (claim 20). 
Miranda teaches transdermal drug delivery system having backing layer and adhesive silicone and acrylic matrix layer (see the whole document with emphasis on column 4, lines 44-47; Figs. 5, 7 and 10; column 9, lines 36 and 45) for delivery of alpha-Adrenergic agonist such as guanfacine (column 11, line 65; column 12, line 2; column 20, line 62;) and estradiol (column 29, lines 2-4; column 36, lines 28, 31 and 46-49); Miranda discloses that the flux of estradiol is from 22-99 hours (see paragraph bridging columns 40 and 41).   While the Miranda teaches delivery rate or time for estradiol, Miranda also teaches transdermal delivery of guanfacine.   Therefore, at the effective date of the invention, the artisan would apply the transdermal delivery 
For claim 8, KULAKOFSKY does not teach using combination of silicone and acrylate polymer for the polymer matrix containing guanfacine.   However, Miranda teaches multiple polymer adhesive system that comprises pressure sensitive adhesive blend of acrylic polymer and silicone polymer for delivery of drug through skin and acrylic polymer is polyacrylate or polyacrylic polymer; the amount of the acrylic based polymer/polyacrylate and the silicone based polymer is adjusted so as to modify the saturation concentration of the drug in the drug adhesive layer (column 9, lines 34-50).   In example 1, the silicone based polymer/polysiloxane is used at 42.8% and the polyacrylate used at 28.6%.   While example 1 teaches nitroglycerin as the active agent, the delivery system is a transdermal and Miranda also teaches that one of the actives that could be delivered is guanfacine.   Therefore, at the effective date of the invention, the person of ordinary skill in the art would be motivated to optimize the composition in the polymeric matrix of KULAKOFSKY by adjusting the amount of the acrylic based polymer/polyacrylate and the silicone based polymer so as to modify the saturation concentration of the drug in the drug adhesive polymer matrix layer with the expectation of obtaining optimum concentration of the active agent, guanfacine, for delivery of effective amount of the guanfacine for treating ADHD.  
For claim 14, KULAKOFSKY is silent as to the area of release of the guanfacine.   However, Miranda teaches that the transdermal delivery system can be any shape and may have 2 and more preferred area of 50-60 cm2 (see column 35, lines 4-8) and this area represents area of release such that at effective date of the invention one would look to Miranda to adapt same area of release as disclosed by Miranda for the release of the therapeutic guanfacine through the skin.   
Thus, KULAKOFSKY in view of Miranda renders claims 8, 14 and 19-20 prima facie obvious.    
    
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-5, 7-8, 10-12, 14 and 16-21 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 and 1-15 and 17-22 of copending Application Nos. 16/755,048 and 16/755,049 respectively (reference applications). Although the claims at issue are not identical, they are not patentably distinct from each other because: 
For 16/755,048
For 16/755,049: Co-pending claims 1 and 2 anticipate examined claims 1-3 and 9.   Co-pending method claims 17-22 anticipate the examined method claims 16-21.   Dependent claims 3-15 also anticipate the transdermal delivery system composition of examined claims 4-8 and 10-14.     
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-5, 7-8, 10-12, 14 and 16-21 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 and 24-25; and 1-18 and 22  of copending Application Nos. 15/733,595 and 15/733,596 respectively in view of KULAKOFSKY et al. (US 20150342899 A1).
For 15/733,595: The difference between co-pending claims 1-20 and the examined claims 1-5, 7-8, 10-12 and 14 is that copending claims teaches the same transdermal delivery vehicle as the examined transdermal delivery vehicle for the delivery of any active agent.   However, it is known in the art that the transdermal delivery vehicle of the co-pending claims has been known to effectively deliver guanfacine through the skin (see the whole document with emphasis on paragraphs [0008]-[0011]), [0031], [0046], [0066]-[0071] of KULAKOFSKY ).   Therefore, at the effective date of the invention, one having ordinary skill in the art prompted by design choice of delivering guanfacine would use the transdermal delivery vehicle of the copending claims to transdermally deliver guanfacine through the skin for the purpose of treating ADHD.    The co-pending transdermal vehicle is the same vehicle used by the examined transdermal vehicle for the delivery of guanfacine.   The product made by the 
For 15/733,596: The difference between co-pending claims 1-18 and the examined claims 1-5, 7-8, 10-12 and 14 is that copending claims teaches the same transdermal delivery vehicle as the examined transdermal delivery vehicle for the delivery of any active agent.   However, it is known in the art that the transdermal delivery vehicle of the co-pending claims has been known to effectively deliver guanfacine through the skin.   Therefore, at the effective date of the invention, one having ordinary skill in the art prompted by design choice of delivering guanfacine would use the transdermal delivery vehicle of the copending claims to transdermally deliver guanfacine through the skin for the purpose of treating ADHD.    The co-pending transdermal vehicle is the same vehicle used by the examined transdermal vehicle for the delivery of guanfacine.   The product made by the co-pending method claim 22 is the same composition used in the examined composition for the delivery of guanfacine.  
This is a provisional nonstatutory double patenting rejection. 
Claims 1-5, 7-8, 10-12 and 14 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of copending Application No. 16/641,747 in view of KULAKOFSKY et al. (US 20150342899 A1).
The difference between co-pending claims 1-16 and the examined claims 1-5, 7-8, 10-12 and 14 is that copending claims teaches the same transdermal delivery vehicle as the examined transdermal delivery vehicle for the delivery of rivastigmine.   However, it is known in the art that the transdermal delivery vehicle of the co-pending claims has been known to effectively deliver guanfacine through the skin (see the whole document with emphasis on paragraphs . 
This is a provisional nonstatutory double patenting rejection.

Claims 1-5, 7-8, 10-12 and 14 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-26 of copending Application No. 16/979,572 in view of KULAKOFSKY et al. (US 20150342899 A1).
The difference between co-pending claims 1-26 and the examined claims 1-5, 7-8, 10-12 and 14 is that copending claims teaches the same transdermal delivery vehicle as the examined transdermal delivery vehicle for the delivery of buprenorphine.   However, it is known in the art that the transdermal delivery vehicle of the co-pending claims has been known to effectively deliver guanfacine through the skin (see the whole document with emphasis on paragraphs [0008]-[0011]), [0031], [0046], [0066]-[0071] of KULAKOFSKY ).   Therefore, at the effective date of the invention, one having ordinary skill in the art prompted by design choice of delivering guanfacine would use the transdermal delivery vehicle of the copending claims to transdermally deliver guanfacine through the skin for the purpose of treating ADHD.    The co-pending transdermal vehicle is the same vehicle used by the examined transdermal vehicle for the delivery of guanfacine.  
This is a provisional nonstatutory double patenting rejection.

Claims 1-5, 7-8, 10-12 and 14 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of copending Application Nos. 16/979,575 in view of KULAKOFSKY et al. (US 20150342899 A1).
The difference between co-pending claims 1-20 and the examined claims 1-5, 7-8, 10-12 and 14 is that copending claims teaches the same transdermal delivery vehicle as the examined transdermal delivery vehicle for the delivery of any active agent.   However, it is known in the art that the transdermal delivery vehicle of the co-pending claims has been known to effectively deliver guanfacine through the skin (see the whole document with emphasis on paragraphs [0008]-[0011]), [0031], [0046], [0066]-[0071] of KULAKOFSKY).   Therefore, at the effective date of the invention, one having ordinary skill in the art prompted by design choice of delivering guanfacine would use the transdermal delivery vehicle of the copending claims to transdermally deliver guanfacine through the skin for the purpose of treating ADHD.    For claim 21, the co-pending transdermal vehicle is the same vehicle used by the examined transdermal vehicle for the delivery of guanfacine while the co-pendng delivery vehicle is used to deliver buprenorphine.   As disclosed by KULAKOFSKY, the same transdermal delivery vehicle as the delivery vehicle of the copending claims is used to deliver guanfacine.
This is a provisional nonstatutory double patenting rejection.

Claims 1-5, 7-8, 10-12 and 14 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of copending Application No. 16/979,577 in view of KULAKOFSKY et al. (US 20150342899 A1).
The difference between co-pending claims 1-14 and the examined claims 1-5, 7-8, 10-12 and 14 is that copending claims teaches the same transdermal delivery vehicle as the examined transdermal delivery vehicle for the delivery of nicotine.   However, it is known in the art that the transdermal delivery vehicle of the co-pending claims has been known to effectively deliver guanfacine through the skin (see the whole document with emphasis on paragraphs [0008]-[0011]), [0031], [0046], [0066]-[0071] of KULAKOFSKY).   Therefore, at the effective date of the invention, one having ordinary skill in the art prompted by design choice of delivering guanfacine would use the transdermal delivery vehicle of the copending claims to transdermally deliver guanfacine through the skin for the purpose of treating ADHD.    The co-pending transdermal vehicle is the same vehicle used by the examined transdermal vehicle for the delivery of guanfacine.  
This is a provisional nonstatutory double patenting rejection.

No claim is allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 

The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLESSING M FUBARA whose telephone number is (571)272-0594.  The examiner can normally be reached on 7:30 am-6 pm (M-T).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Yong Kwon can be reached on 5712720581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 






/BLESSING M FUBARA/Primary Examiner, Art Unit 1613